Knowlton, C. J.
The only question in this case is whether, under the R. L. c. 173, § 106, after the expiration of the twenty days prescribed by statute as the time within which exceptions may be filed and notice of the filing given to the adverse party, the judge has power to allow further time. This has long been *347settled in the negative, by a line of decisions under earlier statutes substantially the same as. this, except that the time allowed was shorter. Commonwealth v. Greenlaw, 119 Mass. 208. Conway v. Callahan, 121 Mass. 165. It has also been decided that the effect of the St. 1895, c. 153, § 1, was merely to extend the time within which exceptions may be filed and notice given, from three days to twenty days, and that, under this statute, after the expiration of the twenty days, the judge has no power to allow further time for the filing. De Bang v. Scripture, 168 Mass. 91. Baron v. Fitzpatrick, 167 Mass. 417. Harrington v. Tykeson, 182 Mass. 584. The adoption of this statute into the R. L. c. 173, § 106, preserves the identical words of the original, in reference to the. extension of the time, namely, “unless further time is allowed by the court.” Moreover, in Dolan v. Boott Cotton Mills, 185 Mass. 576, 579, the court, referring to the latest revision in the Revised Laws, pointed out the difference between the provision in question and the somewhat similar provision in the statute and rule of court in reference to the time for claiming a trial by jury. See also Dorr v. Schenck, 187 Mass. 542.
We think it plain that the statute, as it appears in the Revised Laws, should receive the same construction, in this particular, that has been given it in the former decisions.

Exceptions overruled.